DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 06/20/22.  Accordingly, claims 1-3, 5-16 and 18-20 are currently pending; and claims 4, 17 and 21-27 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “The method according to claim 4”.  It is unclear on which “method” claim 11 refers to since claim 4 is a canceled claim.  It is suggested, and hereafter assumed, that the limitation is changed to “The method according to claim 1”.
Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-12, 14, 16 and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (2014/0003452) previously cited.
-Regarding claim 1, Han et al teaches a method (see figure 2), comprising:
procedure (204) of determining whether a hybrid automatic repeat request- acknowledgement transmission of a HARQ (“HARQ bit stream”, [0033]) overlaps with a channel state information transmission of CSI (“CSI bit stream”, [0033]) simultaneously in time domain (see [0033]);
procedure (208, 212), in response to the hybrid automatic repeat request-acknowledgement transmission overlapping with the channel state information transmission in the time domain, of determining whether a sum (“number of UCI bits”, [0035]) of  uplink control information bits (“UCI bits”, [0034])  for the hybrid automatic repeat request-acknowledgement transmission and uplink control information bits for the channel state information transmission is within uplink control information payload threshold (“payload size”, [0035]) supported by at least one PUCCH physical uplink control channel resource (referred to “PUCCH transmission of a subframe”, [0035])), (see [0034, 0035]); and 
procedure, in response to that the sum of the uplink control information bits for the hybrid automatic repeat request-acknowledgement transmission and the uplink control information bits for the channel state information transmission exceeds the uplink control information payload threshold supported by the at least one physical uplink control channel resource, allocating a physical uplink control channel resource (“PUCCH format 2”, [0027]/”transmission resource, for example, PUCCH format 2”, [0029]) to the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission, (see [0027, 0029, 0036]),
wherein the physical uplink control resource comprises an original physical uplink control resource (“PUCCH format 2”, [0027]/”transmission resource, for example, PUCCH format 2”, [0029]) configured for the channel state information transmission (see [0027, 0029]), and
wherein lower priority bits of the uplink control information bits for the hybrid automatic repeat request- acknowledgement transmission and the uplink control information bits for the channel state information transmission that exceed the uplink control information threshold are not transmitted in the original physical uplink control resource, by dropping uplink control information bits associated the HARQ (if having 4 bits) with a first priority in response to the original physical uplink control channel resource being mapped by the uplink control information bits (if =11 bits) associated with the CSI with a second priority higher than the first priority (see [0028, 0029, 0077]).
-Regarding claim 3, Han et al teaches that the uplink control information payload threshold is the maximum of uplink control information payload ranges (“payload size”, [0035]) supported by the at least one physical uplink control channel resource (see [0035]).
-Regarding claim 5, Han et al teaches that the method comprises:  mapping the uplink control information bits for the hybrid automatic repeat request-acknowledgement transmission and the uplink control information bits for the channel state information transmission to the original physical uplink control channel resource configured for the channel state information transmission based on a predefined priority order (see [0077, 0078, 0104]).
-Regarding claim 6, Han et al teaches that mapping the uplink control information bits for the hybrid automatic repeat request- acknowledgement transmission and the uplink control information bits for the channel state information transmission to the original physical uplink control channel resource configured for the channel state information transmission further comprises dropping uplink control information bits associated the HARQ (if having 4 bits) with a first priority in response to the original physical uplink control channel resource being mapped, or fully mapped, by the uplink control information bits (if =11 bits) associated with the CSI with a second priority higher than the first priority (see [0028, 0029, 0077]).
-Regarding claim 7, Han et al teaches that the reconfigured physical uplink control channel resource has control/parameters derived from physical uplink control channel resource radio resource control configuration (“radio resource control (RRC) configuration level”, [0114])  for hybrid automatic repeat request- acknowledgement, physical uplink control channel resource radio resource control configuration for cell(s) (referred to “RRC configured”, [0118])  for channel state information report, and downlink control information for PCCH format (referred to “DCI format”, [0097]), (see [0086, 0094, 0097, 0099, 0114, 0118]).
-Regarding claim 8, Han et al teaches that the format (being  PUCCH format 2, as referred to “PUCCH format 2 transmission”, [0104]) of the reconfigured physical uplink control channel resource is determined based on the control/parameters from physical uplink control channel resource radio resource control configuration (“radio resource control (RRC) configuration level”, [0114])  for hybrid automatic repeat request- acknowledgement, physical uplink control channel resource radio resource control configuration for cell(s)  (referred to “RRC configured”, [0118])  for channel state information report, and downlink control information for PUCCH format (referred to “DCI format”, [0097]), (see [0086, 0094, 0097, 0099, 0114, 0118]).
-Regarding claim 9, Han et al teaches that the method comprises:  mapping the uplink control information bits (a’’ [0032]) for the HARQ-ACK hybrid automatic repeat request-acknowledgement transmission and the uplink control information bits (a’ [0032]) for the channel state information transmission to resource blocks (“resource blocks 1, 3, 4, 5 and 7”, [0052]) of the reconfigured PUCCH physical uplink control channel resource (see figure 3 and [0032, 0038, 0039, 0052]).
-Regarding claim 10, Han et al teaches that the at least one physical uplink control channel resource is determined based on downlink control information for PUCCH format (referred to “DCI format 1/1A/1B/1D,2,2A,2B,2C”, [0097]) and radio resource control configuration for cell(s), (see “The CSI transmitted by PUCCH format 2 can be the final CSI for a certain downlink (DL) cooperative multipoint (CoMP) set and/or for a certain serving cell in a carrier aggregation (CA) scheme”, [0027]), “The predetermined serving cells may be predetermined by …  RRC-configured cell(s)”, [0119]).
-Regarding claim 11, Han et al teaches that the original physical uplink control channel resource configured for the channel state information transmission is determined based on radio resource control configuration for cell(s), (see “The CSI transmitted by PUCCH format 2 can be the final CSI for a certain downlink (DL) cooperative multipoint (CoMP) set and/or for a certain serving cell in a carrier aggregation (CA) scheme”, [0027]), “The predetermined serving cells may be predetermined by …  RRC-configured cell(s)”, [0119]).
-Regarding claim 12, Han et al teaches that the method comprises: procedure, in response to the sum of the uplink control information bits for the hybrid automatic repeat request-acknowledgement transmission and the uplink control information bits for the channel state information transmission being within the uplink control information payload threshold, of mapping the uplink control information bits for the hybrid automatic repeat request-acknowledgement transmission and the uplink control information bits for the channel state information transmission to the original PUCCH physical uplink control channel resource (“PUCCH format 2”, [0029]) configured for the hybrid automatic repeat request-acknowledgement transmission (“HARQ-ACK”, [0029]), (see [0029, 0084, 0086, 0099])
-Regarding claim 14, Han et al teaches an apparatus (“UE”, [0081]) , comprising: at least one processor (inherently included for executing computer program instructions (“instructions”, [0081]) ; and at least one memory (“computer-readable media”, [0081]) including the computer program instructions stored therein; wherein the at least one memory and the computer program instructions are configured to, with at least one processor, cause the apparatus to perform a method (see figure 2), comprising:
procedure (204) of determining whether a hybrid automatic repeat request- acknowledgement transmission of a HARQ (“HARQ bit stream”, [0033]) overlaps with a channel state information transmission of CSI (“CSI bit stream”, [0033]) simultaneously in time domain (see [0033]);
procedure (208, 212), in response to the hybrid automatic repeat request-acknowledgement transmission overlapping with the channel state information transmission in the time domain, of determining whether a sum (“number of UCI bits”, [0035]) of  uplink control information bits (“UCI bits”, [0034])  for the hybrid automatic repeat request-acknowledgement transmission and uplink control information bits for the channel state information transmission is within uplink control information payload threshold (“payload size”, [0035]) supported by at least one PUCCH physical uplink control channel resource (referred to “PUCCH transmission of a subframe”, [0035])), (see [0034, 0035]); and 
procedure, in response to that the sum of the uplink control information bits for the hybrid automatic repeat request-acknowledgement transmission and the uplink control information bits for the channel state information transmission exceeds the uplink control information payload threshold supported by the at least one physical uplink control channel resource, allocating a  physical uplink control channel resource (“PUCCH format 2”, [0027]/”transmission resource, for example, PUCCH format 2”, [0029]) to the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission, (see [0027, 0029, 0036]),
wherein the physical uplink control resource comprises an original physical uplink control resource (“PUCCH format 2”, [0027]/”transmission resource, for example, PUCCH format 2”, [0029]) configured for the channel state information transmission (see [0027, 0029]), and
wherein lower priority bits of the uplink control information bits for the hybrid automatic repeat request- acknowledgement transmission and the uplink control information bits for the channel state information transmission that exceed the uplink control information threshold are not transmitted in the original physical uplink control resource, by dropping uplink control information bits associated the HARQ (if having 4 bits) with a first priority in response to the original physical uplink control channel resource being mapped by the uplink control information bits (if =11 bits) associated with the CSI with a second priority higher than the first priority (see [0028, 0029, 0077]).
-Claim 16 is rejected with similar reasons for claim 3.
-Claim 18 is rejected with similar reasons for claim 5.
-Claim 19 is rejected with similar reasons for claim 6.
-Claim 20 is rejected with similar reasons for claim 7.
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al in view of Yin et al (2020/0404692) (previously cited).
-Regarding claim 2, Han et al teaches that determining whether the hybrid automatic repeat request-acknowledgement transmission overlaps with the channel state information transmission in the time domain further comprises detecting that the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission are simultaneous in time domain (see [0033]), wherein the channel state information transmission in time domain are dynamically configured (see [0025]).
 Han et al does not clearly teach that the determining of HARQ and CSI overlap also comprises determining whether the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission have the same starting position in the time domain, as claimed.
In analogous art, Yin et al  teaches that for uplink transmission, either one or both of  hybrid automatic repeat request-acknowledgement transmission (“HARQ-ACK”, [0029]) in time domain and the channel state information transmission (“CSI”, [0029]) in time domain can be dynamically configured (see figures 2 and 3, and [0029, 0071])) wherein a UE (“UE”, [0029]) can determine whether for uplink transmission,  the hybrid automatic repeat request-acknowledgement transmission and  the channel state information transmission have the same starting position in the time domain (see ((Fully Overlap Cases) of figure 2 and [0029, 0071]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al and Yin et al  to implement Han et al, as taught by Yin et al , in order to arrive at the claim feature, in such a way that in the method, determining whether the hybrid automatic repeat request-acknowledgement transmission overlaps with the channel state information transmission in the time domain would comprise determining whether the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission have the same starting position in the time domain (as taught by Yin et al ).  One skilled in the art would have been motivated to make such combination because by doing so, the method would be additionally enhanced with capability of determining whether the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission have the same starting position in the time domain.
-Regarding claim 13, Han et al in view of Yin et al teaches that in response to the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission overlapping and having different starting positions in the time domain, the allocated physical uplink control channel resource is the original physical uplink control channel resource (“PUCCH format 2”, [0026] of Han et al) configured for the channel state information transmission (see [0026, 0028] of Han et al).
-Regarding claim 15, Han et al teaches that determining whether the hybrid automatic repeat request-acknowledgement transmission overlaps with the channel state information transmission in the time domain further comprises detecting that the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission are simultaneous in time domain (see [0033]), wherein the channel state information transmission in time domain are dynamically configured (see [0025]).
 Han et al does not clearly teach that the determining of HARQ and CSI overlap also comprises determining whether the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission have the same starting position in the time domain, as claimed.
In analogous art, Yin et al  teaches that for uplink transmission, either one or both of  hybrid automatic repeat request-acknowledgement transmission (“HARQ-ACK”, [0029]) in time domain and the channel state information transmission (“CSI”, [0029]) in time domain can be dynamically configured (see figures 2 and 3, and [0029, 0071])) wherein a UE (“UE”, [0029]) can determine whether for uplink transmission,  the hybrid automatic repeat request-acknowledgement transmission and  the channel state information transmission have the same starting position in the time domain (see ((Fully Overlap Cases) of figure 2 and [0029, 0071]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al and Yin et al  to implement Han et al, as taught by Yin et al , in order to arrive at the claim feature, in such a way that in the method, determining whether the hybrid automatic repeat request-acknowledgement transmission overlaps with the channel state information transmission in the time domain would comprise determining whether the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission have the same starting position in the time domain (as taught by Yin et al).  One skilled in the art would have been motivated to make such combination because by doing so, the apparatus would be additionally enhanced with capability of determining whether the hybrid automatic repeat request-acknowledgement transmission and the channel state information transmission have the same starting position in the time domain.
Response to Arguments








Applicant's arguments filed on 06/20/22 have been fully considered.  However, claims 1-3, 5-16 and 18-20. after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463